DETAILED ACTION
The instant application having Application No. 17/044,668 filed on 10/01/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 11 and 12 are amended. Claims 11 and 12 are pending. 

Response to Arguments
Applicant's arguments, see Remarks, filed on 04/05/2022, with respect to the rejection(s) of claims 11 and 12 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub # US 2019/0245737 A1 hereinafter Zhou) in view of ASUSTeK (“Missing parts in the beam failure detection and recovery procedure”; R2-1804278; 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China, 16th – 20th April 2018; retrieved from the internet: https://www.3gpp.org/ftp/TSG_RAN/WG2_RL2/TSGR2_101bis/Docs/; retrieved on 2018-04-03; hereinafter NPL).
Regarding claim 11, Zhou teaches “a method performed by a user equipment (UE),” as [(Para. 0193), A wireless device may be called an UE] “comprising: receiving beam failure instance indication from lower layers;” [(Para. 0278), a UE may initiate a contention free random access procedure based on a beam failure indication from a lower layer….. (Para. 0337), The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device] “incrementing BFI_COUNTER by 1, the BFI_COUNTER being a counter for beam failure instance indication;” [(Para. 0338), In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure detection counter (e.g., BFICOUNTER) (e.g., by one).]
However, Zhou does not specifically disclose initiating a Random Access procedure for beam failure recovery on a basis of a value of the BFI_COUNTER; and resetting the BFI_COUNTER to 0 if the Random Access procedure for beam failure recovery is successfully completed.
In an analogous art, NPL teaches “initiating a Random Access procedure for beam failure recovery on a basis of a value of the BFI_COUNTER;” as [(Section 2, point 3), After such increment, if the value of the BFI_COUNTER associated with the SpCell reaches “1 plus BFI_MaxCount”, MAC entity initiates a Random Access procedure (subclause 5.1) on the SpCell.] “and resetting the BFI_COUNTER to 0 if the Random Access procedure for beam failure recovery is successfully completed” [(Section 2, Solution 1), Solution 1 for this first potential issue is to re-initialize the value of the BFI_COUNTER at the ending of the Random Access procedure initiated for beam failure recovery.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Zhou with the modified system of NPL to re-initialize the value of the BFI_COUNTER at the ending of the Random Access procedure initiated for beam failure recovery in order to avoid function failure of beam failure detection and recovery procedure [NPL: Pages 2 and 3].

Regarding claim 12, Zhou teaches “a user equipment (UE),” as [(Para. 0193), A wireless device may be called an UE] “comprising: a processor; and a memory, wherein the memory stores instructions that cause the processor” [(Para. 0213), A node (e.g. wireless device….) may comprise one or more processors, and memory storing instructions that when executed by the one or more processors causes the node to perform certain processes and/or functions] “to: receive beam failure instance indication from lower layers;” [(Para. 0278), a UE may initiate a contention free random access procedure based on a beam failure indication from a lower layer….. (Para. 0337), The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device] “increment BFI_COUNTER by 1, the BFI_COUNTER being a counter for beam failure instance indication;” [(Para. 0338), In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure detection counter (e.g., BFICOUNTER) (e.g., by one).]
However, Zhou does not specifically disclose initiate a Random Access procedure for beam failure recovery on a basis of a value of the BFI_COUNTER; and reset the BFI_COUNTER to 0 if the Random Access procedure for beam failure recovery is successfully completed.
In an analogous art, NPL teaches “initiate a Random Access procedure for beam failure recovery on a basis of value of the BFI_COUNTER;” as [(Section 2, point 3), After such increment, if the value of the BFI_COUNTER associated with the SpCell reaches “1 plus BFI_MaxCount”, MAC entity initiates a Random Access procedure (subclause 5.1) on the SpCell.] “and reset the BFI_COUNTER to 0 if the Random Access procedure for beam failure recovery is successfully completed” [(Section 2, Solution 1), Solution 1 for this first potential issue is to re-initialize the value of the BFI_COUNTER at the ending of the Random Access procedure initiated for beam failure recovery.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Zhou with the modified system of NPL to re-initialize the value of the BFI_COUNTER at the ending of the Random Access procedure initiated for beam failure recovery in order to avoid function failure of beam failure detection and recovery procedure [NPL: Pages 2 and 3].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463